Contracts. — On January 18, 1973, 200 Ct. Cl. 367, 471 F. 2d 1382, the court issued its opinion holding that plaintiff was *1106not entitled to recover on its motion for summary judgment with, respect to plaintiff’s claim, and withholding dismissal of the petition pending further proceedings on defendant’s counterclaim under Buie 131(c). On July 10, 197-3 the trial' commissioner filed a memorandum report recommending that in accordance with the opinion of the court and the stipulation of the parties, defendant’s permissive counterclaim be dismissed without prejudice to defendant’s rights to seek recovery at the administrative level of any amounts to which defendant may be entitled under its contracts with ITT and ITT subsidiaries. On July 12,1973, by order, the court dismissed plaintiff’s petition, and dismissed defendant’s counterclaim without prejudice to its rights to seek recovery at the administrative level of any amounts to which it may be entitled.